DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Claim 6, line 2, the limitation “a lower via” is unclear.  It is not clear that whether “a lower via” is the same or different from “a tapered via” as recited in line 2 of claim 4 upon which it depends.  
Referring to Fig. 4B of the present invention, it seems that “a lower via” recited in claim 6 is the same as “a tapered via” as recited in claim 4.  Therefore, for the examination purpose, it is assumed that they are the same.
● Claim 6, line 3, the limitation “an upper via” is unclear.  It is not clear that whether “an upper via” is the same or different from “a tapered via” as recited in line 4 of claim 4 upon which it depends.  
Referring to Fig. 4A of the present invention, it seems that “an upper via” recited in claim 6 is the same as “a tapered via” as recited in claim 4.  Therefore, for the examination purpose, it is assumed that they are the same.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0155659) in view of Mikawa et al (US 2006/0038217), Ng et al (US 6,624,040) and Nakura et al (US 2003/0043618).
Regarding claim 1, Chen (Figs. 2F-2H) discloses a structure, comprising: a first metallization feature 112 on a first metal layer; a ferroelectric capacitor comprising a first electrode (132, 126) directly contacting a first sidewall of a trench in an insulator material 120, a second electrode (134, 126) directly contacting a second sidewall of the trench in the insulator material and a ferroelectric material 138 or 140 ([0019]) comprising located between the first electrode and the second electrode in a remaining portion of the trench in the insulator material 120, the first electrode (132, 126) contacting the first metallization feature 112 below the ferroelectric capacitor, wherein the insulator material 120 ([0015]) is different material than the ferroelectric material 140 ([0019]).
Chen does not disclose the first electrode, the second electrode, the first and second sidewalls of the trench being tapered and the ferroelectric material comprising a tapered profile having a shape as claimed.
However, Mikawa (Fig. 6) teaches a capacitor structure comprising: an electrode 14b directly contacting the first and second sidewalls of a trench, the electrode 14b and the first and second sidewalls of a trench being tapered, and a ferroelectric material 15 (not shown in Fig. 6, labeled in Fig. 5 and [0153]) being filled within the tapered trench comprising a tapered profile ([0153]) with a bottom of the tapered profile having a narrower cross-section than a top of the tapered profile (Fig. 6).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Chen by forming the first electrode, the second electrode, and the first and second sidewalls of the trench being tapered to form the tapered ferroelectric material comprising a tapered profiled as claimed because as is well known, such tapered trench shape would improve the step coverages of the capacitor electrodes and the capacitor ferroelectric material within the trench, as taught by Mikawa ([0153]). It is noted that because the trench of Chen has been modified to form a tapered trench, the ferroelectric material 140 filling within the tapered trench would comprise a tapered profile having a narrower cross-section than a top of the tapered profile as claimed.
Chen does not disclose a second metallization feature contacting the second electrode, the second metallization feature being on a second metal level above the tapered ferroelectric capacitor, and offset from the first metallization feature on the first metal level.
However, Ng (Fig. 12) teaches a capacitor structure comprising a second metallization feature 92 contacting a second electrode 52,  the second metallization feature 92 being on a second metal level above the ferroelectric capacitor, and offset from the first metallization feature 92. Accordingly, it would have been obvious to further modify the device of Chen by forming a second metallization feature on a second metal level above the tapered ferroelectric capacitor, offset from the first metallization feature and contacting the second electrode 134 to the second metallization feature because the forming of such second metallization feature is well known and commonly used in the art for providing the electrical contacts between the second electrode of the capacitor and the upper electronic components (as taught by Ng), according to the requirements of desired circuit layout.
Neither Chen nor Ng disclose the first metallization feature comprising a first wiring line which extends in a first direction and the second metallization feature comprising a second wiring line which extends in a second direction, different than the first direction.
However, Nakura (Figs. 2A-2B) teaches a ferroelectric capacitor structure 139 comprising: a first electrode 140 contacting a first metallization feature on the first metal level below the ferroelectric capacitor, a second electrode 141 contacting a second metallization feature on the second metal level above the ferroelectric capacitor, and the first metallization feature comprising a first wiring line 137 which extends in a first direction and the second metallization feature comprising a second wiring line 144 which extends in a second direction, different than the first direction.  Accordingly, it would have been obvious to further modify the device of Chen by forming the first metallization feature comprising a first wiring line extending in a first direction and the second metallization feature comprising a second wiring line extending in a second direction because the forming of such wiring lines would provide the additional metal levels in the multilevel interconnects that would extend the connections of the top and bottom electrodes of capacitor to the other wiring lines (i.e., plate line, relay line, etc.), according to the requirements of desired circuit layout, as taught by Nakura ([0052]).
Regarding claims 7-8 and 11, Chen does not disclose the tapered ferroelectric capacitor has different polarization states/ multiple states and an electric field varies along a height of the vertical capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Chen’s modified device (as modified by Mikawa above) both have the taped ferroelectric materials (i.e., a material that has a spontaneous electric polarization that can be reversed by the application of an external electric field) and the distances (or widths) of the ferroelectric materials are varied in vertical direction, claimed properties or functions of having “the tapered ferroelectric capacitor has different polarization states/ multiple states and an electric field varies along a height of the vertical capacitor” are presumed to be inherent.
Regarding claims 9-10, Chen (Figs. 2F-2H) further discloses: the tapered ferroelectric capacitor (as modified by Mikawa and Ng) is offset with respect to the first metallization feature 112 and the second metallization feature (corresponding 92 in Ng) such that the first metallization feature 112 is laterally offset from the second metallization feature 92, the first metallization feature 112 is below the tapered ferroelectric capacitor and directly contacts the first tapered electrode, and the second metallization feature 92 is above the tapered ferroelectric capacitor and directly contacts the second tapered electrode; the ferroelectric capacitor is a vertical capacitor, and wherein: the vertical ferroelectric capacitor is provided within the trench, the first electrode (132, 126) extends from a bottom of the trench to a top of the trench, the second electrode (134, 126) extends from the bottom of the trench to the top of the trench, and the ferroelectric material 140 extends from the bottom of the trench to the top of the trench.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al, Mikawa et al, Ng et al and Nakura et al as applied to claim 1 above, and further in view of Tanabe (US 2011/0001141).
Regarding claims 4 and 6, Chen (Fig. 2H) (in combination of Ng) further discloses: the first metallization feature 112 is a lower via which directly contacts the first tapered electrode 132 from underneath the tapered trench, and the second metallization feature 92 (as modified by Ng’s Fig. 12) is an upper via, directly contacts the second tapered electrode 134 from on top of the tapered trench.  Nakura (Fig. 2A-2B) further teaches the lower via 138 directly contacts the first electrode and the first wiring line 137, and the upper via 143 directly contacts the second electrode and the second wiring line 144.
Neither Chen, Ng nor Nakura disclose the lower via of the first metallization feature and the upper via of the second metallization feature, each being tapered.
However, Tanabe (Fig. 1) teaches a capacitor structure comprising a lower via 12a of a first metallization feature directly contacting a lower electrode 12, and the lower via 12a being tapered.  Accordingly, in view of teachings of Tanabe, it would have been obvious to further modify the device of Chen by forming the lower via of the first metallization feature and the upper via of the second metallization feature each being tapered because as is well known, such tapered lower and upper vias would improve the step coverages of the metallization materials within the lower and upper vias.
Regarding claim 5, Chen further discloses the ferroelectric material is composed of a doped high-k dielectric material ([0019]), but does not disclose the doped high-k dielectric material is a hafnium-based material.
However, Ng (Fig. 12) teaches a capacitor structure comprising a doped high-k dielectric material including a hafnium-based material (column 4, lines 6-12).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Therefore, it would have been obvious to substitute the ferroelectric material of hafnium-based material as claimed for the ferroelectric material of Chen because of their equivalence for their use in the semiconductor art as the high-k dielectric materials and the selection of any of these known equivalents to be used as capacitor dielectric materials for increasing the memory capacity of the capacitor would be within the level of ordinary skill in the art. 
Claims 12-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2002/0155659) in view of Mikawa et al (US 2006/0038217), Ng et al (US 6,624,040) and Nakura et al (US 2003/0043618).
Regarding claim 12-13, Chen (Figs. 2F-2H) discloses a multi-level FRAM cell comprising: a lower via 112; and a vertical ferroelectric capacitor ([0019]) within a trench of insulator material 120 on the lower via, with a first metal electrode (134, 126) directly contacting a sidewall of the trench, and a second metal electrode (132, 126) directly contacting to the lower via 112 and an opposing sidewall of the trench; and a ferroelectric material 140 ([0019]) in a remaining portion of the trench between and separating the first electrode and the second electrode, wherein the insulator material 120 ([0015]) is different material than the ferroelectric material 140 ([0019]).
Chen does not disclose the first metal electrode, the second metal electrode, the first and second sidewalls of the trench being tapered, and the ferroelectric material comprising a tapered profile having a shape as claimed.
However, Mikawa (Fig. 6) teaches a capacitor structure comprising: an electrode 14b directly contacting the first and second sidewalls of a trench, the electrode 14b and the first and second sidewalls of a trench being tapered, and a ferroelectric material 15 (not shown in Fig. 6, labeled in Fig. 5 and [0153]) being filled within the tapered trench comprising a tapered profile ([0153]) with a bottom of the tapered profile having a narrower cross-section than a top of the tapered profile (Fig. 6).  Furthermore, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Chen by forming the first metal electrode, the second metal electrode and the first and second sidewalls of the trench being tapered to form the tapered ferroelectric material comprising a tapered profiled as claimed because as is well known, such tapered trench shape would improve the step coverages of the capacitor electrodes and the capacitor ferroelectric material within the trench, as taught by Mikawa ([0153]). It is noted that because the trench of Chen has been modified to form a tapered trench, the ferroelectric material 140 filling within the tapered trench would comprise a tapered profile having a narrower cross-section than a top of the tapered profile as claimed.
Chen discloses the lower via 112, but does not disclose an upper via being on a different metal level than the lower via and laterally offset from the lower via, and the lower via and the upper via being tapered.
However, Ng (Fig. 12) teaches an FRAM cell comprising: upper via 92 being on an upper metal level above the ferroelectric capacitor which is different than the lower metal level below the ferroelectric capacitor.   Accordingly, it would have been obvious to further modify the device of Chen by forming an upper via being on a different metal level than the lower via because the forming of such upper via is well known and commonly used in the art for providing the electrical contacts between the second metal electrode of the capacitor and the upper electronic components (as taught by Ng), according to the requirements of desired circuit layout.  It is noted that because the FRAM cell of Chen has been modified to include the upper via on a different metal level than lower via 112 and  in directly contact with the second metal electrode 134, the lower via 112 would be laterally offset from the upper via.  It also would have been obvious to form the lower via and the upper via being tapered because the forming of such tapered vias is well known and commonly used in the art  (see taped vias in Tanabe’s Fig. 1 as previously cited for evidence) for improving the step coverages of the metallization materials within the lower and upper vias .
Neither Chen nor Ng disclose an upper metal line extending in a first direction and contacting the upper via, and a lower metal line extending in a second direction different than the first direction and contacting the lower via.
However, Nakura (Figs. 2A-2B) teaches a ferroelectric capacitor structure 139 comprising: an upper via 143 and a lower via 138, an upper metal line 144 extending in a first direction and contacting the upper via, and a lower metal line 137 extending in a second direction different than the first direction and contacting the lower via.  Accordingly, it would have been obvious to further modify the device of Chen by forming an upper metal line and a lower metal line with the structures as set forth above because the forming of such metal lines would provide the additional metal levels in the multilevel interconnects that would extend the connections of the top and bottom electrodes of capacitor to the other wiring lines (i.e., plate line, relay line, etc.), according to the requirements of desired circuit layout, as taught by Nakura ([0052]).
Regarding claims 14-16, 18 and 21, Chen (Figs. 2F-2H) (in combination of Mikawa and Ng) further discloses: the ferroelectric material 140 filling a remaining portion of the tapered trench; the ferroelectric material 140 is composed of a doped high-k dielectric material ([0019]); the lower via 112 and the upper via 92 (as modified by Ng above) each contact only a single electrode, and wherein the first tapered metal electrode and the second tapered metal electrode (as modified by Mikawa’s Fig. 6 above) are within the tapered trench, with a narrow section at an upper end of the tapered trench and a wider section at a lower portion of the tapered trench; the vertical ferroelectric capacitor is offset with respect to the upper via and the lower via (as modified by Ng above) such that the lower via and the upper via are laterally offset from one another; the first metal electrode (134, 126) directly contacts a first wall of the trench; the second metal electrode (132, 126) directly contacts a second wall of the trench; the ferroelectric dielectric material 140 fills a remaining portion of the trench between the first metal electrode and the second metal electrode, the ferroelectric dielectric material 140 has a tapered profile (as modified by Mikawa above); and the tapered profile of the first tapered metal electrode, the second tapered metal electrode and the ferroelectric dielectric material (as modified by Mikawa above) extend from a bottom of the tapered trench to a top of the tapered trench.
Regarding claims 17 and 19, Chen does not disclose the tapered vertical ferroelectric capacitor has more than two memory states and an electric field varies along a height of the tapered vertical ferroelectric capacitor.
However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Chen’s modified device (as modified by Mikawa) both have the taped ferroelectric materials (i.e., a material that has a spontaneous electric polarization that can be reversed by the application of an external electric field) and the distances (or widths) of the ferroelectric materials are varied in vertical direction, claimed properties or functions of having “the tapered vertical ferroelectric capacitor has more than two memory states and an electric field varies along a height of the tapered vertical ferroelectric capacitor” are presumed to be inherent.
Response to Arguments
Applicant's arguments filed 06/23/22 have been fully considered but they are not persuasive. 
Applicant argues that none of the previous cited references teach or suggest the new limitations of having a first wiring line extending in a first direction and a second wiring line extending in a second direction different than the first direction as recited in independent claims.
This argument is moot because the new reference (US 2003/0043618 issued to Nakura) is applied in the new ground of rejection to show the obviousness of forming a first wiring line extending in a first direction and a second wiring line extending in a second direction different than the first direction as claimed (see current rejection for more details).  
Applicant also argues that none of the previous cited references teach or suggest the new limitations as recited in dependent claim 4.
This argument is also moot because the new reference is applied in the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHAT X CAO/Primary Examiner, Art Unit 2817